MEMORANDUM OPINION
                                        No. 04-12-00008-CV

            TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                                  Appellant

                                                 v.

                                         Robert J. WELCH,
                                             Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-14277
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: May 23, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal due to settlement. The motion is

granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).

                                                             PER CURIAM